Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 14, 1989, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s claim that the evidence was legally insufficient to disprove the defense of justification. The People’s witnesses testified that the deceased dropped his "weapon”, i.e., a rotted wooden stick, tried to move backwards, lost his balance and fell, hitting his head on a wall. The defendant then stabbed the deceased twice while he was unarmed and lying on his back. Thus, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), the jury could properly have found that the defendant could not have reasonably believed that the deceased was about to use deadly physical force against him and, consequently, that there was no justifiable basis for the defendant’s resort to deadly physical force (see, People v Goetz, 68 NY2d 96, 106-107; People v Henegan, 150 AD2d 606, 607; People v Martinez, 149 AD2d 438). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contention and find that it lacks merit. Thompson, J. P., Bracken, Sullivan and Lawrence, JJ., concur.